Citation Nr: 0125845	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  01-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected depressive neurosis, currently evaluated as 30 
percent disabling, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1985.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the above claim.

The veteran has also claimed entitlement to service 
connection for a cervical spine disorder as secondary to 
service-connected post-operative esophageal stricture and 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  These claims have not yet 
been adjudicated and are referred to the RO for appropriate 
action.  


REMAND

Regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment applies to any 
claim for benefits received by VA on or after November 7, 
1996, as well as to any claim filed before that date but not 
decided by VA as of that date.  

Here, the veteran's claim for an increased rating for 
depressive neurosis was received in 1999 and only the revised 
criteria are applicable to his claim.  However, the RO 
adjudicated the claim under only the criteria for rating 
mental disorders, prior to the revisions made to this 
criteria in November 1996.  Accordingly, on remand the claim 
must be readjudicated under the current regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, during the pendency of this claim, there was a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

This remand will also give the RO an opportunity to develop 
this claim pursuant to the VCAA and these regulations.

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001), and the final rule published at 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
is fully complied with and satisfied.

2.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, i.e., 
the revised criteria for evaluating 
mental disorders, and consideration of 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case and be given an 
appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


